FILED
                             NOT FOR PUBLICATION                            DEC 21 2009

                                                                       MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 08-10563

               Plaintiff-Appellee,               D.C. No. CR- 07-004 -CRB

  v.
                                                 MEMORANDUM *
JERONIMO MADRIZ-REYNA,

               Respondent.



                     Appeal from the United States District Court
                       for the Northern District of California
                     Charles R. Breyer, District Judge, Presiding

                             Submitted December 7, 2009 **
                               San Francisco, California

Before:        TASHIMA, GRABER, and BYBEE, Circuit Judges.

       Jeronimo Madriz-Reyna (“Madriz”) appeals his sentence of 188 months’

imprisonment, imposed following his guilty pleas to four counts of drug-related




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2)(C).
charges. We have jurisdiction pursuant to 18 U.S.C. § 3742 and 28 U.S.C. § 1291,

and we affirm.

      1.     The district court found, after two proffer sessions, that Madriz’s

testimony was implausible. Thus, the court further found that Madriz failed to

meet the truthfulness requirement of 18 U.S.C. § 3553(f)(5), making him ineligible

for safety-valve relief. We conclude that denial of safety-valve relief was proper

because the district court’s finding that Madriz was untruthful was not clearly

erroneous. See United States v. Alba-Flores, 577 F.3d 1104, 1107 (9th Cir. 2009).

      2.     The district court permitted Madriz’s co-defendant, Ulises

Castellanos-Cisneros (“Castellanos”), to invoke his Fifth Amendment privilege

against self-incrimination and not testify at Madriz’s sentencing proceeding,

although Castellanos had already been sentenced. Madriz contends that the district

court erred and violated his Sixth Amendment right to compulsory process. We

conclude, however, that any Sixth Amendment error was harmless, see United

States v. Winn, 767 F.2d 527, 531 (9th Cir. 1985) (per curiam), because Madriz

failed to show that Castellanos could offer any testimony that would have been

helpful to Madriz.

      The judgment of the district court is AFFIRMED.




                                         -2-